Case 2:19-cr-00008-NR Document 332 Filed 03/01/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

VS Criminal Case No. 2:19-cr-00008

OMARI PATTON

ORDER

AND NOW, this Z o Gay of February, 2019,
IT IS HEREBY ORDERED that the government's motion for detention is granted

pending further consideration if and when the issue of bond becomes relevant.

 

(Mba PipoKenihan

United States Magistrate Judge

cc: All counsel of record.

 
